Name: Commission Regulation (EEC) No 2331/92 of 7 August 1992 regarding that the market in pears is in a state of serious crisis
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 223/22 Official Journal of the European Communities 8 . 8 . 92 COMMISSION REGULATION (EEC) No 2331/92 of 7 August 1992 regarding that the market in pears is in a state of serious crisis THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular Article 19a ( 1 ) thereof, Whereas, under Article 19a (1 ) of Regulation (EEC) No 1035/72, if, for a given product on one of the repre ­ sentative markets referred to in Article 17 (2) of that Regulation, the prices communicated to the Commission pursuant to paragraph 1 of that same Article remain below the buying-in price, plus 5 % of the basic price, for two consecutive market days, the Commission shall without delay record that the market in the product in question is in a state of serious crisis ; Whereas this situation has arisen in France for pears ; whereas it should consequently be recorded that the market in this product is in a state of serious crisis, HAS ADOPTED THIS REGULATION : Article 1 It is recorded that the market in pears is in a state of serious crisis. Article 2 This Regulation shall enter into force on 8 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p . 1 . 0 OJ No L 180, 1 . 7. 1992, p. 23.